NOTE: This order is nonprecedential.


  Wniteb ~tate~ Qtourt of §ppeaI~
      for tbe jfeberaI Qtircuit

   NATIONAL ORGANIZATION OF VETERANS
            ADVOCATES, INC.,
                Petitioner,

                           v.
      SECRETARY OF VETERANS AFFAIRS,
                Respondent.


                       2011·7191


    On petition for review pursuant to 38 U.S.C. Section
502.


                     ON MOTION


                      ORDER

   Eric K. Shinseki, Secretary of Veterans Mfairs, moves
without opposition for a 60-day extension of time, until
May 4, 2012, to file his initial brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:
NATIONAL ORGAN OF VET ADV   v. VA                              2
    The motion is granted. No further extensions should
be anticipated.

                                    FOR THE COURT



      MAR 09 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Roman Martinez, Esq.
    John J. Todor, Esq.
s21                                                    FILED
                                              U.S. COURT OF APPEALS FOR
                                                 THE FEDERAL CIRCUIT

                                                  MAR 092012
                                                    JAN HORBALY
                                                       CLERK